DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shunsuke et al. (EP 2787556 A1; cited in the IDS) in view of Kazandjoglou (Patent No. US 4,593,275).
As to claim 1, Shunsuke discloses 
a liquid detector 40, wherein 
the liquid detector is disposed in a housing case 20a, 20b (fig. 6) housing a power storage module 100.
However, Shunsuke does not disclose a junction box comprising: a liquid detector including a first terminal portion and a second terminal portion, wherein the first terminal portion and the second terminal portion are directed toward a lower side of one of the side wall portions and drawn out from an inside of the housing to an outside of the housing.  
Kazandjoglou discloses a junction box 1 comprising: a housing 3 (fig. 2) having a plurality of side wall portions; and a liquid detector including a first terminal portion 2 and a second terminal portion 2, wherein the first terminal portion and the second terminal portion are 
Shunsuke discloses that sensor 40 can be any type of sensor as long as it detects water, for example, a leakage detection sensor, reading a change in the resistance (¶0044).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the liquid detector of Shunsuke include a junction box and a first and second terminal portion as similarly taught by Kazandjoglou in order to provide a safety device capable of detecting the presence of a liquid in an uninterrupted manner.
As to claim 2, Shunsuke in view of Kazandjoglou discloses that in a disposition state where the junction box is disposed in the housing case, the side wall portions include a front wall portion facing forward, and the first terminal portion and the second terminal portion are drawn out from a side of the front wall portion to the outside of the housing (figs. 1-2 of Kazandjoglou shows the terminals being drawn out of the housing; see fig. 2 below, arrow 1).  
[AltContent: textbox (1)][AltContent: arrow]
    PNG
    media_image1.png
    667
    417
    media_image1.png
    Greyscale

As to claim 8, Shunsuke discloses a power storage device comprising: 
a liquid detector 40, the liquid detector being disposed in a housing case 20a, 20b (fig. 6) housing a power storage module 100; 
the power storage module; and 
the housing case having a bottom portion and housing the power storage module and liquid detector (fig. 6), 
wherein the liquid detector is fixed to the bottom portion of the housing case (fig. 6).
However, Shunsuke does not disclose a junction box including TSN201908669US00 FP20-114TFN190823-US17a housing having a plurality of side wall portions, a liquid detector including a first terminal portion and a second terminal portion, the junction box being disposed in a housing case housing a power storage module, and the first terminal portion and the second terminal portion being directed toward a lower side of one of the side wall portions and drawn out from an inside of the housing to an outside of the housing; the housing case having a bottom portion and housing the power storage module (fig. 6) and the junction box, wherein the junction box is fixed to the bottom portion of the housing case.
Kazandjoglou discloses a junction box (fig. 2) including TSN201908669US00 FP20-114TFN190823-US17a housing 3 having a plurality of side wall portions, a liquid detector including a first terminal portion 2 and a second terminal portion 2, and the first terminal portion and the second terminal portion being directed toward a lower side of one of the side wall portions and drawn out from an inside of the housing to an outside of the housing (figs. 1-2); 
Shunsuke discloses that sensor 40 can be any type of sensor as long as it detects water, for example, a leakage detection sensor, reading a change in the resistance (¶0044).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding dependent claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 1 and 2, a combination of limitations that discloses wherein, in the disposition state, the front wall portion has one end on one side in a width direction crossing a front-rear direction, and the first terminal portion and the second terminal portion are drawn out to the outside of the housing on a side of the one end.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses wherein: the housing includes an upper case and a closure member, the upper case including the side wall portions and being open downward, and the closure member closing an opening of the upper case; and a first cover portion and a second cover portion are located at the one of the side wall portions from which the first terminal portion and the second terminal portion are drawn out, the first cover portion being open downward and covering the first terminalTSN201908669US00 FP20-114 TFN190823-US16portion, and the second cover portion being open 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847